Action to enjoin the defendants from transferring the record title of real property and for other relief. Order and judgment dismissing the amended complaint as to defendant Woodside Residences, Inc., unanimously affirmed, with ten dollars costs and disbursements. No opinion. Order denying plaintiff’s motion for leave to serve a proposed amended complaint and to vacate the order and judgment dismissing the amended complaint, in so far as appealed from, unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.